IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,117-01


EX PARTE RONNIE HYDE





ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
CAUSE NO. 13,984 IN THE 12TH DISTRICT COURT

GRIMES COUNTY



Per Curiam.  


O R D E R


	In May 2000, a jury found applicant guilty of the offense of capital murder.  The
jury answered the statutory punishment questions in such a way that the trial court set
applicant's punishment at death.  On August 28, 2002, an Article 11.071 (1) application for
writ of habeas corpus was timely filed in the trial court.  It has been more than nine years
since the application was filed.  Accordingly, we order the trial court to resolve any
remaining issues within 180 days from the date of this order.  The clerk shall then
transmit the complete writ record to this Court within 210 days from the date of this
order.  Any extensions of time shall be obtained from this Court.
	IT IS SO ORDERED THIS THE 1ST DAY OF AUGUST, 2012.

Do Not Publish
1.   Unless otherwise indicated all references to Articles refer to the Code of Criminal
Procedure.